     CaseCase
          4:19-mj-02070
              1:19-cr-00174-LY
                         Document
                               Document
                                  1 Filed1onFiled
                                             11/06/19
                                                  08/20/19
                                                      in TXSD
                                                           PagePage
                                                                1 of 31 of 8


                                                                   FILED
                                                                     AUG.2O9/
                                                                          DISIç COURT
                                                                CLERK, U.S.
                                                                WESTERN DISTR$T     F TEXAS
                                                                BY___________________
                                                                            DEPUTY CLERK
                     UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TEXAS
                           AUSTIN DIVISION

UNITED STATES OF ANERICA,                 CRIMINAL NO.               A   19CR        1   74LY
               Plaintiff,
V.                                        I.   N D        I C   T M E N T

Aijaz GUL,                                [21USC 846 & 841   Conspiracy,
 aka "AJ" and "Aijaz Pathan"              PWID synthetic cannabinoids]
and
Hasnain BROHI,
                                                                             4:19mj2070
                 Defendants.                                                  United States Courts
                                          USAO             2019R
                                                     44
                                                                            Southern District of Texas
                                                                                     FILED
                                  INTRODUCTION
                                                                               November 06, 2019
                                                                                          
THE GRAND JURY CHARGES:                                                   David J. Bradley, Clerk of Court

     a.   5F-EDMB-PINACA

ethyl 2-(1- (5-f luoropentyl) -1H-indazole-3-carboxamido) -3,3-

dimethylbutanoate is a substance, commonly referred to and

identified throughout this indictment as 5F-EDMB-PINACA. It is

an analog of methyl 2- (1- (5-f luoropentyl) -1H--indazole-3-

carboxamido)-3,3-dimethylbutanoate, commonly referred to and

identified throughout this indictment 5F-ADB. Specifically, it

has a chemical structure similar to 5F-ADB. Moreover,                       FJB-1B

has hallucinogenic effects on the central nervous system similar

to those of the Schedule      I   Controlled Substance 5F-AUB.
        CaseCase
             4:19-mj-02070
                 1:19-cr-00174-LY
                            Document
                                  Document
                                     1 Filed1onFiled
                                                11/06/19
                                                     08/20/19
                                                         in TXSD
                                                              PagePage
                                                                   2 of 32 of 8




                                      Count One
                                   [21 U.S.C.   § 846]

        Beginning as early as December, 2017 and continuing through

April    5,   2018, at Austin, Texas in the Western District of Texas

and elsewhere, the Defendants,

                                    Ailaz        GULF




                           aka "AJ" and "Aijaz Pathan"
                                        and
                                  Hasnain BROHI,


knowingly, intentionally and unlawfully combined, conspired,

confederated,        and agreed together and with others known and

unknown, to distribute mixtures or substances that contained a

detectable amount of 5F-EDMB-PINACA which is a controlled

substance analogue (as defined in 21 U.S.C.                 §   802(32)) of the

Schedule      I   controlled substance 5F-ADB, knowing that the

analogue substance was intended for human consumption, as

provided in 21 U.S.C.          §   813, a violation of 21 u.s.c.        §


841(a) (1), all in violation of Title 21,                United States Code

Section 841(a)       (1)   and Title 21, United States Code, section 846.
       CaseCase
            4:19-mj-02070
                1:19-cr-00174-LY
                           Document
                                 Document
                                    1 Filed1onFiled
                                               11/06/19
                                                    08/20/19
                                                        in TXSD
                                                             PagePage
                                                                  3 of 3 of 8




                                    r1,flfl 4   Fflyyp.



                                  (21 U.S.C.         §841)

       On or about March     6,   2018 at Lee County,              Texas in the

Western District of Texas and elsewhere, the Defendant,

                                Aijaz GULF
                       aka "AJ" and "Aijaz Pathan",

knowingly, intentionally and unlawfully possessed with intent to

distribute mixture or substance that contained a detectable

amount of 5F-EDMB-PINACA which is a controlled substance

analogue (as defined in 21 U.S.C.               §    802(32)) of the Schedule     I

controlled substance 5F-ADB, knowing that the analogue substance

was intended for human consumption, as provided in 21 U.S.C.                      §


813,   a violation of 21 U.S.C.         §   841(a) (1), all in violation of

Title 21, United States Code Section 841(a)                  (1)




                                                    TRUE BILL:
                                                      ORIGINAL SIGNATURE
                                                     REDACTED PURSUANT TO
                                                    E-GOVERNMENT ACT OF 2002


       John F. Bash
       Acting UNITED STATES ATTORNEY


By:    (V7&471/zi&?2'L
       MARK   H.   MARSHLL
       Assistant U.S. Attorney
        Case
           Case
             4:19-mj-02070
                1:19-cr-00174-LY
                            Document
                                 Document
                                     1 Filed
                                           1-1
                                             on Filed
                                                11/06/19
                                                      08/20/19
                                                          in TXSD
                                                                Page
                                                                   Page
                                                                     1 of42of 8



  Sealed
                                                                                        A19CR l?4LY
Unsealed        X                     Personal Data Sheet    USAO#                         2019R17243
                                    UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF TEXAS
                                                                      RELATED CASE_YES                   X       NO
                                                                            CASE NO.
County:        TRAVIS               AUSTIN                Division                 Judge:__________________

Date:      8/20/2019        Mag                              SSN:                         FBI#:
                            Ct.#

 Case No.:                                             Assistant U. S. Attorney:       Mark H. Marshall
 Defendant:         AIJAZ GUL (1)                                           Date of
                                                                             Birth:      REDACTED

 Address:


 Citizenship:                 United States                       Mexican                      Other

 Interpreter Needed:                                                   Language


 Defense Attorney:


 Address of Attorney:                                                                        Appointed

 Defendant is:            In Jail              Where:

                          On Bond               Amt. of Bond                   Where:

 Date of Arrest:                                                            Bench Warrant Needed

 Prosecution By:                                  Information                                Indictment      X

 Offense (Code & Description)         Cts. 1 & 2: 21 U.S.C. 846 & 841(a)(1) Conspiracy and
                                      Possession with intent to distribute synthetic cannabinoids.

 Offense Is:                                  Felony     X            Misdemeanor

 Maximum Sentence:         Cts. 1 & 2: Up to 20 yrs. imprisonment, $1M fine, at least 3 years TSR;
                           $100 SAfee.

 Penalty is Mandatory:        As to special assessment                   Yes       X          No

 Remarks:
        Case
           Case
             4:19-mj-02070
                1:19-cr-00174-LY
                            Document
                                 Document
                                     1 Filed
                                           1-1
                                             on Filed
                                                11/06/19
                                                      08/20/19
                                                          in TXSD
                                                                Page
                                                                   Page
                                                                     2 of52of 8



  Sealed                                                                          A19CR 174LY
 Unsealed       X                    Personal Data Sheet    USAO#                          2019R17243
                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF TEXAS
                                                                     RELATED CASE_               YESX        NO
                                                                           CASE NO.
County:        TRAVIS               AUSTIN               Division                 Judge:

Date:      8/20/2019       Mag                              SSN:                         FBI#:
                           Ct.#

 Case No.:                                            Assistant U. S. Attorney:       Mark H. Marshall
 Defendant:         HASNAIN BROHI (2)                                      Date of
                                                                            Birth: REDACTED

 Address:


 Citizenship:                United States                       Mexican                      Other

 Interpreter Needed:                                                  Language


 Defense Attorney:


 Address of Attorney:                                                                       Appointed

 Defendant is:           In Jail              Where:

                         On Bond               Amt. of Bond                   Where:

 Date of Arrest:                                                           Bench Warrant Needed

 Prosecution By:                                 Information                                Indictment   X

 Offense (Code & Description):        Ct. 1: 21 U.S.C. 846 Conspiracy with intent to distribute
                                      synthetic cannabinoids.
 Offense Is:                                 Felony     X            Misdemeanor

 Maximum Sentence:        Ct. 1: Up to 20 yrs. imprisonment, $1M fine, at least 3 years TSR; $100
                          SA fee.

 Penalty is Mandatory:       As to special assessment                   Yes       X          No

 Remarks:
      CaseCase
           4:19-mj-02070
               1:19-cr-00174-LY
                          Document
                                Document
                                   1 Filed5onFiled
                                              11/06/19
                                                   08/20/19
                                                       in TXSD
                                                            PagePage
                                                                 1 of 26 of 8



                        IN THE UNITED STATES DISTRICT COURT
                                                                                 FILED
                         FOR THE WESTERN DISTRICT OF TEXAS                          AUG, 2        2019
                                   AUSTIN DIVISION
                                                                            CLERK, U.S. L ICT COURT
UNITED STATES OF AMERICA                               )
                                                                            WESTERN    D)SOF   TEXAS

                                                       )                                     DEPUTY CLERK
v.                                                     )       CRIMINAL NO.
                                                                                 A19CR l?4LY
AIJAZ GUL (1)                                          )
                                                       )

                                                       )




                                  MOTION FOR DETENTION

       COMES NOW the United States by and through its Assistant United States Attorney and

files this motion for pretrial detention under Title 18, United States Code, Section 3141, et seq.,

and would show the Court the following:


       1.    The pending case involves:

[]     (A)      A crime of violence.

[1     (B)      An offense for which the maximum sentence is life imprisonment or death.

[X]    (C)      An offense for which a maximum term of imprisonment of ten years or more is
                prescribed in the Controlled Substances Act, the Controlled Substances Import
                and Export Act of the Maritime Drug Law Enforcement Act.

[1     (D)      A felony committed after the Defendant had been convicted of two or more prior
                offenses described in Title 18, United States Code, Section 3142(f)(1)(A)-(C) or
                comparable state or local offense.

[]     (E)      A felony that is not otherwise a crime of violence that involves a minor victim or
                that involves the possession or use of a firearm or destructive device, or any other
                dangerous weapon.

[Xl    (F)      A serious risk the Defendant will flee.

[]     (G)      A serious risk that the person will obstruct or attempt to obstruct justice, or
                attempt to threaten, injure or intimidate a prospective witness or juror.
      CaseCase
           4:19-mj-02070
               1:19-cr-00174-LY
                          Document
                                Document
                                   1 Filed5onFiled
                                              11/06/19
                                                   08/20/19
                                                       in TXSD
                                                            PagePage
                                                                 2 of 27 of 8




[]     (H)     An offense committed by the Defendant while released pending trial or sentence,
               or while on probation or parole requiring an initial 10 day detention pursuant to
               18 U.S.C. § 3 142(d).
[ J    (I)     An offense committed by the above named defendant who is not a citizen of the
               United States or lawfully admitted for permanent residence requiring an initial 10
               day detention under the provisions of 18 U.S.C. § 3142(d).

       2. No condition or combination of conditions will:

IX]    (A)     Reasonably assure the appearance of the person as required.

IX]    (B)     Reasonably assure the safety of the community of any other person.

       The United States may advocate additional reasons for detention other than those indicated

above as the investigation proceeds and new information becomes available.

       Pursuant to 18 U.S.C.    §   3142(f) the United States moves that the detention hearing be

continued for three (3) days so that the United States can prepare for said hearing.

       WHEREFORE, PREMISES CONSIDERED, the Government requests that the Defendant

be held without bond.


                                                      Respectfully submitted,

                                                      JOHN F. BASH
                                                      United States Attorney

                                               By:    Is! MARK H. MARSHALL
                                                      Mark H. Marshall
                                                      Assistant U.S. Attorney
                                                      903 San Jacinto Blvd., Suite 334
                                                      Austin, Texas 78701
                                                      Office (512) 916-5858
                                                      Fax    (512)916-5854
Case 4:19-mj-02070 Document 1 Filed on 11/06/19 in TXSD Page 8 of 8
